Citation Nr: 0120590	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  98-20 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
gunshot wound to the left leg affecting Muscle Group XI 
currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for residuals of a 
gunshot wound to the left leg affecting Muscle Group XIII 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from January 1969 to January 
1971.  This matter was last before the Board of Veterans' 
Appeals (Board) in December 1999.  At that time the Board 
remanded the issues currently on appeal for further 
development.  The Board also remanded the appellant's claim 
of entitlement to an effective date earlier than assigned for 
the award of service connection for the residuals of a 
gunshot wound to the left leg based upon an allegation of 
clear and unmistakable error.  

The record reflects that by rating decision dated in February 
2001, the earlier effective date sought by the appellant was 
granted.  An effective date of July 1973 for the grant of 
service connection for the residuals of a gunshot wound to 
the left leg was assigned.  Because the February 2001 rating 
decision relative to the assignment of an earlier effective 
date grants the benefit sought, this issue is no longer 
before the Board for appellate review.

By correspondence received in February 2001, shortly after 
the appellant's claim for an earlier effective date for the 
grant of service connection was granted, the appellant argued 
that the presently assigned ratings should have been assigned 
as of July 1973.  It therefore appears that the appellant is 
raising a claim of clear and unmistakable error in the 
originally assigned disability ratings.  This matter has not 
been adjudicated by the RO, and it is therefore referred for 
appropriate action.  


FINDINGS OF FACT

1. The appellant's residuals of gunshot wounds to the left 
leg involving muscle group XI are manifested by numbness, 
some aching pain, and slight swelling.

2. The appellant's residuals of gunshot wounds of the left 
leg involving muscle group XIII are manifested by 
numbness, stiffness, periodic give-way, pain upon 
movement, loss of flexion and minimal loss of extension.

3. The appellant's left leg scarring is well healed, non-
adherent, and is shown to result in no functional 
impairment.  



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for service-connected residuals of a gunshot wound to 
the left leg involving muscle group XI are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.56, 4.71a, 
4.73, 4.118, Diagnostic Code 5311 (2000).

2.  The schedular criteria for an evaluation of 40 percent 
for service-connected residuals of a gunshot wound to the 
left leg involving muscle group XIII have been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 5313 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks disability ratings greater than are 
assigned for the residuals of an in-service gunshot wound to 
the left knee.  He argues that the currently assigned ratings 
do not adequately compensate him for the disability.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

The record in this matter reflects that the appellant has 
been afforded VA examinations in March 1997, March 2000, and 
January 2001.  Additionally, shortly after the Board's 
December 1999 remand, the appellant was requested to provide 
information relative to his continued care for the disorders 
at issue by VA and non-VA practitioners, and updated medical 
records have been received.  Most critically, examination of 
the generated medical evidence reveals that the appellant's 
subjective reports have been evaluated by competent medical 
professionals throughout the course of his claim.  In these 
circumstances, the record is complete and a further remand of 
this matter for further action due to the passage of the VCAA 
would only serve to delay resolution of this matter and would 
not avail the appellant.  See 38 U.S.C. § 7261(b); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).     


Factual Background

The appellant sought disability ratings greater than assigned 
by statement received in February 1997.  The appellant was 
then in receipt of service connection for the residuals of a 
gunshot wound to the left leg, then characterized as a scar, 
affecting Muscle Group XI, which was rated as zero percent 
disabling.  The record reflects that the appellant's disorder 
was evaluated under 38 C.F.R. §§ 4.73 and 4.118, Diagnostic 
Codes 5311 (Muscle Group XI) and 7805 (scarring), 
respectively.   

The appellant underwent VA rating examinations in March 1997.  
Upon dermatological examination he reported that he was 
experiencing numbness of the left leg and dull aching and 
numbness over the left metatarsal.  Upon clinical examination 
he was noted to have a 1/2-inch, well-healed, circular scar 
at an entry site of a bullet wound posterior to the left leg, 
and also a 1/2-inch well-healed circular scar at the exit 
site on the medial side.  The scars were noted to be well 
healed and were not painful.  There was noted no keloid 
formation, inflammation or swelling.  

The examiner concluded that there were no cosmetic effects 
resulting from the wound, and the appellant was diagnosed to 
have two well-healed scars; a "history of" a bullet injury 
to the left leg, and a "history of" numbness of the left 
leg.  The examiner commented that there was no evidence of 
any neurological defects or any loss of motion of the left 
knee.    

Upon musculoskeletal examination, also conducted in March 
1997, the appellant reported that he had numbness, pain and a 
stinging sensation in the left foot and left foreleg area 
with changes of weather.  He also reported these symptoms 
were present upon palpation of the area of the wounds.  The 
appellant also complained of decreased left ankle 
dorsiflexion strength.  He also complained of decreased left 
knee range of motion.  The appellant reported that he was 
having increased pain from his leg injury during the previous 
few years.

Clinical testing revealed the lower extremity strength to be 
normal with the exception of left knee flexion strength being 
graded from good to good-plus and left ankle dorsiflexion 
strength being graded as good-plus.  

The examiner concluded that there was no significant amount 
of tissue loss as a result of the bullet wounds.  He observed 
that the appellant had an entry wound over the distal lateral 
portion in the hamstrings just anterior to the hamstrings 
tendon and the exit wound in the medial upper gastrocnemius 
of the left lower extremity.  

The examiner also reported that the left leg scar revealed 
some discomfort, sensitivity, radiating numbness, and 
"stinging pain" upon palpation of the wound.   As to damage 
to tendons, the examiner observed there was possible damage 
to the distal hamstrings tendons near the entry wound.  

The appellant was noted to have pain in the left knee with 
flexion when resisted.  The appellant also had stinging pain 
in the lateral portion of his foot with activities that were 
resisted and also with some posture, especially if he 
remained in a seated position with his leg hanging.  Mild 
crepitus was also noted with active range of motion of the 
knee.  The only loss of strength was noted in left knee 
flexion and ankle dorsiflexion.

Also then received was a March 1996 note from Dr. V.A.C.  The 
physician reported that the appellant's current symptoms 
consisted of a dull ache periodically and numbness beginning 
at the midcalf and extending to the foot.  Dr. V.A.C. also 
reported that the appellant's pulse rate was good, and there 
was some restriction on dorsiflexion of the foot and 
"questionable loss of sensation of the foot."  Dr. V.A.C. 
also observed that the range of motion of the knee was full.  
He also observed that these symptoms had been slowly 
progressive.  

In an August 1997 report, P. S., M.D., a consulting 
physician, reported that the appellant had reported to have 
been involved in a motor vehicle accident in March 1997.  The 
appellant reported to Dr. P. S. that he had had immediate low 
back pain, and leg pain which "started sometime thereafter."  
The physician also noted the appellant's previous history of 
a gunshot wound to the left knee 25 years previously.  He 
stated that the appellant had reported some numbness on the 
outside of his leg and the top of his foot since incurring 
the gunshot wound injury.  

Upon nerve and electromyographic studies, Dr. P. S. opined 
that the appellant had evidence of a past left peroneal 
neuropathy which he believed could have been due to an old 
injury to the left leg.  He opined that this disorder would 
be graded as mild.  Dr. P. S. also observed that the 
appellant had clear evidence of acute left-sided S1 
radiculopathy.

During a May 1999 Travel Board hearing, the appellant 
reported that his current knee symptoms involved periodic 
give-way of the leg and weakness.  He reported that he would 
have to take special precautions when walking down stairs.  
He also stated that he could not do prolonged standing or 
climbing.  The appellant stated that these symptoms were 
progressively worsening.  The appellant also stated that he 
would periodically have to drag his leg around.  He also 
stated that his ankle, calf and the top of his left foot 
would swell.  He also stated that he had constant pain of his 
left ankle.  He also reported that he had lost his ability to 
work as a pipefitter for considerable periods.  He also 
stated that his leg would fatigue quicker than it did 
previously.

The appellant underwent a VA musculoskeletal examination in 
March 2000.  He reported that although he continued to work 
as a pipefitter, he was unable to climb ladders or similar 
occupational activities.  He also stated that he continued to 
notice a stinging sensation in the lower leg, and spasms in 
the area of the back of his left knee.  He stated that 
occasionally he experienced numbness of the entire left leg.  
He added that these symptoms would change depending upon the 
weather, and that he also experienced stiffness upon arising 
in the morning.  

Upon clinical examination, there was noted to be no evidence 
of a limp.  The appellant did not use any walking aid and 
wore no type of orthotic device relative to the left leg.  A 
well-healed site of an entrance of a gunshot wound 
approximately 1 centimeter in diameter was noted over the 
posterolateral area of the distal left thigh.  An exit wound 
was noted about the same size over the posteromedial aspect 
of the proximal third of the left calf region.  There was no 
fluctuation of the area, and there was no tenderness.  

The appellant displayed a 5 degree loss of complete extension 
of the left knee as compared to the right knee.  No loss of 
flexion was noted.  Minimal stiffness of the knee was noted 
on motion, and there was no crepitation.  The examiner 
further observed the knee showed a little anteroposterior 
instability.  There was no mediolateral instability.  The 
appellant was also able to maintain extension of the left 
knee against gravity and against external force.  Slight 
swelling of the left ankle was noted.  There was also 
flattening of the longitudinal arch similar to that of the 
right foot.  Minimal ankle pronation similar to that of the 
right ankle was noted.  There was no circulatory loss to the 
foot noted and motion of the left foot was similar to that of 
the right foot.  

In March 2000 the appellant also underwent electromyographic 
testing.  The examination resulted in findings of a chronic 
injury to the left peroneal and tibial nerves that was 
assessed as mild.  There was also noted evidence of 
peripheral neuropathy, and as well, given the bilateral 
irritability in the feet.

The appellant underwent reexamination in January 2001.  The 
examiner reported that he had reviewed the claims file prior 
to the examination.  The examiner reported that he had 
previously examined the appellant.  He stated that although 
in the original service-connected incident no bones were 
struck by the bullet hitting the left knee, he opined that 
the heat of the bullet passing near the nerve would have been 
sufficient to cause neurological problems which in turn would 
innervate the muscles which in turn caused the weakness of 
the knee.  

The appellant reiterated that he had numbness of the top of 
the left foot, the lateral left lower leg, and the bottom of 
the left foot.  The appellant also reported decreased 
strength of the left knee and reported that the left knee 
tended to give way if he stood on the left knee for any 
significant period of time.  The appellant added that he 
would occasionally have to drag his left leg when walking 
because of the weakness.  The appellant stated that he had 
difficulty performing heavy lifting because the left leg 
would feel as if it would go out.  The appellant also 
reported occasional pain of the left knee, and a stinging 
sensation over the exit wound and over the lateral left leg 
and over the dorsum of the left foot.  

The diagnostic impression was that the appellant had left 
tibial and peroneal neuropathy due to trauma from his gunshot 
wound.  The examiner observed that this disorder would 
certainly cause weakness in all the muscles from the left 
knee distally.  He also stated that weakness in these muscles 
would certainly cause his left leg to occasionally give out.  
The examiner observed that the appellant's bullet wound scars 
were well healed and opined that there was no significant 
atrophy of the thigh or calf muscles, and he noted that the 
appellant's left mid-calf was 41 centimeters on the left, as 
opposed to 41.5 centimeters on the right.    

As to the neurological symptoms, the examiner reported that 
although the nerve conduction studies reflected changes 
suggestive of the possibility of peripheral neuropathy, this 
disorder would "certainly not" be due to his gunshot wound.  
The examiner further observed that the appellant had proximal 
left lower extremity weakness.  The examiner added that the 
appellant had weakness of the left iliopsoas, quadriceps and 
hamstrings muscles which in the examiner's view was 
unexplainable from the bullet wound.  In conclusion, the 
examiner observed that although the appellant did sustain 
injuries to the left peroneal and tibial nerves from his 
gunshot wound, the symptoms from these traumas should have 
been stable after the passage of time.  The examiner further 
observed that although the nerve conduction study showed 
evidence of possible peripheral neuropathy and a possible 
right deep peroneal neuropathy, these disorders could not be 
attributed to his gunshot wound.  The examiner further 
observed that the appellant did have residual distal left 
lower extremity weakness, numbness, and pain which impaired 
his ability to perform certain tasks.

By rating decision dated in February 2001, a 20 percent 
disability evaluation was assigned for the residuals of the 
gunshot wound to the leg affecting Muscle Group XI.  A 30 
percent disability evaluation was assigned for the residuals 
of the wound to Muscle Group XII.


Relevant Law

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  

Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The appellant is in receipt of service connection for the 
residuals of a gunshot wound to the left leg and left foot.  
Such wounds often result in impairment of muscle, bone and/or 
nerve.  Through and through wounds and other wounds of the 
deeper structures almost invariably destroy parts of muscle 
groups.  See 38 C.F.R. § 4.47.  Muscle Group damage is 
categorized as slight, moderate, moderately severe and/or 
severe and evaluated accordingly under 38 C.F.R. § 4.56.  
Evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54.  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41.

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions.  38 
C.F.R. § 4.55(b).  For muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined only under the provisions of 38 C.F.R. § 
4.25.  38 C.F.R. § 4.55(f).  For compensable muscle groups 
which are in the same anatomical region but do not act on the 
same joint, the evaluation of the most severely injured 
muscle group will be increased one level and used as the 
combined evaluation for the affected muscle groups.  
38 C.F.R. § 4.55(e).

The rating criteria for muscle group injuries were changed 
effective July 13, 1997, during the pendency of this appeal.  
62 Fed. Reg. No. 106, 30235-30240 (June 3, 1997). [codified 
at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 
38 C.F.R. §§ 4.47-4.54, 4.72 were removed and reserved].  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
such were not intended as substantive changes.  See 62 Fed. 
Reg No. 106, 3-225-30237.

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; 

(b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for 
each group of muscles damaged; 

(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; 

(d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or 
severe as follows:

(1) Slight disability of muscles:  

(i) Type of injury.  Simple wound of muscle 
without debridement or infection.  

(ii) History and complaint.  Service 
department record of superficial wound with 
brief treatment and return to duty.  Healing 
with good functional results.  No cardinal 
signs or symptoms of muscle disability as 
defined in paragraph (c) of this section. 

(iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles.
  
(i) Type of injury.  Through and through or 
deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection. 

(ii) History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, particularly lowered threshold of 
fatigue after average use, affecting the 
particular functions controlled by the injured 
muscles. 

(iii) Objective findings.  Entrance and (if 
present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of muscles.
  
(i) Type of injury.  Through and through or 
deep penetrating wound by small high velocity 
missile or large low- velocity missile, with 
debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  

(ii) History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

(iii) Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound 
side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

(4) Severe disability of muscles.  

(i) Type of injury.  Through and through or 
deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and 
scarring. 
 
(ii) History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.  

(iii) Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation 
shows loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated 
movements compared with the corresponding 
muscles of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: 

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

(B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather 
than true skin covering in an area where bone 
is normally protected by muscle.  

(C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  

(D) Visible or measurable atrophy.  

(E) Adaptive contraction of an opposing group 
of muscles.  

(F) Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  

(G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56.

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g), can be 
no earlier than the effective date of that change.  In part, 
the General Counsel held that the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-2000 (2000).  
The General Counsel's opinion is binding on the Board.  38 
U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.  In this matter, 
although the provisions have been revised as is outlined 
above, 38 C.F.R. §§ 4.55, 4.56, 4.72, 4.73 and applicable 
diagnostic codes have not undergone any substantive changes.

Also for application in this matter is the ruling of Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), where it was held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  As a general matter, 
the evaluation of the same manifestation under multiple 
diagnoses is not contemplated by the regulatory provisions, 
which state that such "pyramiding"" is to be avoided.  38 
C.F.R. § 4.14.  Inquiry must therefore be undertaken to 
ascertain whether there exists any non-overlapping symptoms 
of the disorder in question which would result in a separate 
disability ratings.  

Analyses

Rating for residuals of a gunshot wound to the left leg 
affecting Muscle Group XI currently evaluated as 20 percent 
disabling.

The appellant is in receipt of a 20 percent disability 
evaluation for a left foot muscle disability, rated under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code 5311 
pertaining to Muscle Group XI.  Under this provision, a 20 
percent rating is warranted for a moderately severe 
impairment. A 30 percent rating is warranted for a severe 
impairment.  38 C.F.R. § 4.73, Diagnostic Code 5311.

The muscles of group XI involve the functions of propulsion 
and plantar flexion of foot, including (1); stabilization of 
arch (2, 3); flexion of toes (4, 5); flexion of knee (6), as 
well as the posterior and lateral crural muscles, and muscles 
of the calf, including the (1) triceps surae (gastrocnemius 
and soleus); (2) tibialis posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorum longus; (7) popliteus; and (8) the plantaris.  Id.

The appellant's disability may be characterized as involving 
numbness, some aching pain, and slight swelling.  These 
symptoms were consistently found in VA examinations of March 
1997, March 2000, and January 2001.  Although the appellant 
has reported that he has sustained a loss of range of motion 
and diminished strength of the left ankle, minimal loss of 
dorsiflexion was noted in March 1997 but ankle strength was 
assessed as "good-plus."  The symptoms as noted by the VA 
examiners on the foregoing occasions are in accord with those 
noted by the appellant's treating physician, Dr. V.A.C.  See, 
e.g., March 1996 letter.

With application of the Schedule to the symptoms as reported, 
the appellant's left ankle disability symptoms clearly do not 
warrant the assignment of a 30 percent disability evaluation 
for a "severe" disability under 38 C.F.R. § 4.73, 
Diagnostic Code 5311.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

As to the type of injury, although the record clearly shows 
that the appellant sustained a through and through bullet 
wound, there has been evidenced no bone damage, prolonged 
infection or intramuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i).  There is no evidence of remaining foreign 
bodies, nor adhesion of an intramuscular scar to the bone or 
other structures.  The objective findings do not indicate 
that the appellant has sustained deep fascia or muscle 
substance loss, and although swelling has been reported, such 
has not been consistently noted and left ankle strength is 
shown to be good.  Severe impairment of function  has not 
been manifested.  38 C.F.R. § 4.56(d)(4)(iii).  

Under 38 C.F.R. § 4.40 and 4.45, the evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In this matter, as is noted above the appellant is shown to 
have some loss of left ankle dorsiflexion.  However, the 
evidence does not support a finding that the appellant has 
such significant loss of strength, increased fatigability or 
other symptoms that would approximate the requisite findings 
for the assignment of a 30 percent disability rating.  

An increased rating is therefore denied.  


Rating for residuals of a gunshot wound to the left leg 
affecting Muscle Group XIII currently evaluated as 30 percent 
disabling.

The appellant's left leg disability is currently evaluated as 
30 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5313 for damage to Muscle Group XIII. Under this provision, 
the appellant's disorder is assessed as involving a 
moderately severe impairment.  In order for a 40 percent 
disability rating to be assigned, the symptoms of the 
disability would have to approximate a finding of a severe 
impairment.  38 C.F.R. § 4.73, Diagnostic Code 5313.

The functions of Muscle Group XIII are extension of hip and 
flexion of knee; outward and inward rotation of flexed knee; 
acting with rectus femoris and sartorius, synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at the knee joint.  Id.

The appellant's left leg disability may be characterized as 
involving numbness, stiffness, pain upon and loss of flexion 
and minimal loss of extension.  Although collapse of the leg 
has not been clinically demonstrated, the appellant has 
reported that such symptom occurs, and the January 2001 VA 
examiner has reported that such is possible, given the nature 
and extent of the appellant's gunshot wound.  

With application of the Schedular provisions, the appellant's 
left leg disorder symptoms are seen to approximate the 
requisite findings for a 40 percent disability rating, and 
the maximum schedular rating will therefore be assigned.

First, the appellant is noted to have reported the periodic 
give-way of his leg both during the May 1999 Travel Board 
hearing, as well as during the January 2001 VA examination.  
The examiner observed that the appellant's demonstrated left 
tibial and peroneal neuropathy, as caused by his gunshot 
wound, could cause such a symptom.  This observation by the 
examiner provides support clinical support for the 
appellant's objective report.  Given the scrutiny upon 
functional loss and loss due to pain that is mandated by 38 
C.F.R. 
§ 4.40 and 4.45, the appellant has demonstrated such 
impairment of function of the left leg that the assignment of 
the maximum schedular rating is warranted.

There is also evidence that countervails the assignment of an 
increased rating.  In particular, the January 2001 VA 
examiner's report indicating that the appellant's left 
peroneal and tibial nerve injuries should have stabilized 
after time suggests that the increased rating sought by the 
appellant should be denied.  However, given the state of the 
medical evidence as is reviewed above, relative equipoise has 
been reached in this case, and the benefit of the doubt rule 
will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The Board has also considered rating the appellant's service-
connected disability under a different Diagnostic Code. The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

As a result of this decision, the appellant will be in 
receipt of the maximum 40 percent schedular rating for an 
injury to Muscle Group XIII, essentially relative to a 
dysfunction of the leg and knee.  Examination of alternative 
provisions of the rating schedule reveal that in order to 
obtain a higher disability evaluation, the appellant's 
disorder would need to approximate findings consistent with 
ankylosis to at least 20 to 45 degrees; or limitation of 
extension of the leg to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 and 5261.  Because these 
symptoms have not been alleged or demonstrated by clinical 
evidence, application of the alternative provisions is not 
appropriate.    

Finally, the record does not indicate that a separate 
disability rating is warranted for scarring of the left leg.  
As noted, the critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

The scars have consistently noted to be well healed and non-
painful.  See, e.g., VA examinations of March 1997, March 
2000 and January 2001.   


ORDER

An increased disability rating, in excess of 20 percent, for 
the residuals of a gunshot wound to the left leg affecting 
Muscle Group XI is denied.

A 40 percent disability rating for the residuals of a gunshot 
wound to the left leg affecting Muscle Group XIII is granted, 
subject to the statutes and regulations governing the payment 
of monetary awards.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 


